In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-21-00151-CR
                              __________________

                   BRADLEY JOSEPH PRUITT, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 356th District Court
                       Hardin County, Texas
                       Trial Cause No. 25286
__________________________________________________________________

                                     ORDER

      A jury found Bradley Joseph Pruitt guilty of aggravated assault of a public

servant and assessed Pruitt’s punishment at ninety-nine years of imprisonment and

assessed a $10,000 fine. See Tex. Penal Code Ann. § 22.02(a)(1), (b)(2)(B).

      Bradley Joseph Pruitt’s appellate counsel filed a brief that presents counsel’s

professional evaluation of the record and concludes the appeal is frivolous. See

Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex.



                                         1
Crim. App. 1978). On December 13, 2021, we notified Pruitt that he could file a pro

se response on or before February 22, 2022. Pruitt did not file a response.

      Our review of the record reveals arguable grounds exist to support a merits-

based argument that the trial court erred by including an order of restitution in the

written judgment. See Burt v. State, 445 S.W.3d 752 (Tex. Crim. App. 2014). Having

found arguable error, we must remand the case to the trial court for appointment of

new counsel to brief this and any other issues counsel shall determine merit appellate

review. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

      It is, therefore, ordered that the appeal is abated and the cause is remanded to

the trial court for appointment of new counsel for the appellant, Bradley Joseph

Pruitt. A supplemental clerk’s record containing the order appointing new counsel

shall be filed with the Court by April 18, 2022. The brief of the appellant shall be

due thirty days after the appeal is reinstated. The State’s brief shall be due thirty days

after the appellant’s brief is filed. We remove the case from the submitted docket.

The appeal will be re-submitted after the briefs on the merits have been filed.

      ORDER ENTERED March 18, 2022.

                                                              PER CURIAM

Before Golemon, C.J., Kreger and Johnson, JJ.




                                            2